Citation Nr: 0822375	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, (PTSD) evaluated as 30 percent 
disabling prior to March 9, 2006 and as 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In an August 2002 rating action, the RO granted service 
connection for PTSD, and assigned a noncompensable evaluation 
for it, effective December 20, 2001.  In addition, the RO 
denied service connection for a low back disability.  The 
veteran disagreed with the denial of service connection and 
with the evaluation assigned to PTSD.  Based on the receipt 
of additional evidence, the RO, by rating decision dated in 
February 2004, assigned a 30 percent evaluation for PTSD, 
effective December 20, 2001.  In a June 2006 determination, 
the Board concluded that a 50 percent evaluation was 
warranted for PTSD, effective March 9, 2006.  The Board also 
denied service connection for a low back disability and a 
rating in excess of 30 percent for PTSD, prior to March 9, 
2006.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated June 25, 2007, granted a Joint Motion for Remand 
(Joint Motion).  The case is again before the Board for 
appellate consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination with respect to his claim for a higher rating for 
PTSD since April 2002, and the most recent evidence of record 
is over two years old.  Thus, the record may not accurately 
reflect the current severity of the service-connected PTSD.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, on remand a new VA examination should be 
scheduled.

The veteran also asserts that service connection is warranted 
for a low back disability.  He claims that he was injured in 
service, and he has furnished a statement from a soldier who 
served with him and recalled that he hurt his back carrying a 
round of 8-inch ammunition while unloading a truck.  The 
veteran's personnel records reveal that his duties included 
heavy truck driver and ammunition specialist.  

The service treatment records are negative for complaints or 
findings concerning a low back disability.  The spine was 
evaluated as normal on the separation examination in October 
1967.  The veteran denied recurrent back pain.  

The veteran has submitted statements from several private 
medical providers indicating that he has had back problems 
for many years.  A private physician reported in December 
1996 that the veteran's history dated back approximately 30 
years.  The veteran related that he had sustained an injury 
by lifting heavy artillery rounds in service.  A chiropractor 
noted in October 2002 that the veteran had been a patient at 
that office since May 1989 and, at that time, gave a history 
of low back pain that had been present for approximately 20 
years.  She noted that the veteran had consistently 
maintained that he had suffered several injuries in service.  
Based on the history, the medical records and the type of 
spinal condition he had, she concluded that it was almost a 
certainty that the veteran's back condition began in service.  

During a VA examination of the spine in April 2002, the 
veteran described how he injured his back in service.  He 
conceded that he did not seek medical treatment in service, 
and that the pain subsided three days later.  Following an 
examination, the physician opined that he could not state 
with certainty that the veteran's back condition was related 
to service and that without appropriate medical 
documentation, one would have to say it was less likely than 
not.  

It was noted in the Joint Motion that the Board's June 2006 
decision had conceded an in-service back injury, thus 
undermining the basis for the examiner's opinion.  Thus, 
remand is required for an additional VA examination and 
opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective notice.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for 
PTSD and a low back disability since 
January 2004.  After securing the 
necessary release, the RO/AMC should 
obtain these records.  In addition VA 
treatment records from the Northport VA 
medical center dating since January 2004 
should be obtained.

3.  The veteran should be afforded a VA 
mental examination to determine the 
current nature and severity of his PTSD.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for all 
psychiatric disabilities identified.  If 
diagnoses other than PTSD are currently 
shown, the examiner should indicate 
whether any such disorder(s) is/are 
related to the veteran' PTSD.  If not, 
the examiner should identify which 
psychiatric symptoms are related to PTSD 
versus other psychiatric diagnoses 
provided.  The examiner should also 
provide a Global Assessment of 
Functioning score for the veteran's PTSD.

4.  The veteran should be afforded a VA 
examination by an orthopedic specialist.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted.

Following review of the claims file and 
examination of the veteran the examiner 
should furnish an opinion concerning 
whether it is more likely, less likely, 
or at least as likely as not that the 
veteran's current low back disability is 
related to an injury in service.  The 
examiner is directed to address the 
conclusion by the veteran's chiropractor 
that the back disability is related to 
service.  In reaching this determination, 
the examiner is to accept the fact that 
the veteran was injured in service and 
reported that the pain subsided after 
three days.  

5.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claims may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






